DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3, 10, and 29 have been amended.  Claims 2, 5-9, 11-13, 15, 25-26, 28, 32, and 34 are cancelled.  Claims 1, 3-4, 10, 14, 16-24, 27, 29-31, 33, and 35-36 are pending in the instant application. Claims 23-24, 27, 29-31, 33, and 35-36 remain withdrawn.   Claims 1, 3-4, 10, 14, and 16-22 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Paul A. Ragusa on 07/12/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant cancels the rejected claim 2.  The rejection is moot.
Applicant’s amendments to claims 3 and 10 obviate the reactions.  The rejections are withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant cancelled the rejected claims 2 and 11.  The rejection of claims 2 and 11 are moot.  
Applicant’s amendments to claims 1 and 3 obviate the rejection of claims 1, and 3-4.  The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment to claim 1 overcomes the rejection of claims 14 and 16, which depend on amended claim 1.  The rejection of claims 14 and 16 is hereby withdrawn.
The following rejections are necessitated by the amendment filed 07/12/2022:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 10, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, amended claim 1 contains the term “buffer gas” and the specific steps (i)-(v) of reacting the buffer gas to produce a reaction product different from the buffer gas.   However, the term “buffer gas” is not defined in the claim.  It is not clear how the cited reacting steps (i)-(v) relate to the buffer gas.  Metes and bounds of claim 1 are not clear.  Therefore, claim 1 is indefinite.  Claims 3, 10, and 16-22 depending on claim 1 are rejected accordingly.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-4, 10, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/78432 (“the `432 publication”) to Spiegelman et al. in view of Kyle et al., I&EC Process Design and Development, (1968), 7(3), 447-453, U.S. Patent No. 2,488,054 (“the `054 patent”) to Lewis Davis, and Walker et al., Reviews of Modern Physics, (1997), 69(2), 629-642. 

Applicant’s claim 1 is drawn to a method of removing buffer gas from a mixture comprising the buffer gas and hyperpolarized noble gas, the method comprising reacting the buffer gas to produce a reaction product different to the buffer gas, wherein reacting the buffer gas comprises at least one of (the following steps): (i) oxidizing the buffer gas by one or more of combustion, induced plasma and catalytic oxidation; (ii) introducing oxygen (O2) into the mixture comprising the buffer gas and the hyperpolarized noble gas, and combusting the buffer gas: (iii) introducing oxygen (O2) into the mixture comprising the buffer gas and the hyperpolarized noble gas in the presence of a catalyst, and catalytically removing the buffer gas; (iv) passing the mixture comprising the buffer gas and the hyperpolarized noble gas over or through an oxidizing agent; and (v) oxidizing an alkaline earth metal using the buffer gas.
In absence of any limitations within the claim, indicating what the term "buffer gas” could be, it is interpreted as any gas which does not react with the hyperpolarized noble gas, e.g. oxygen, nitrogen, hydrogen, hydrocarbon, etc.          
The `432 publication discloses (pg. 2, lns. 29-34, pg. 3, lns. 7-8, pg. 7, ln. 14) a method of purification of the hyperpolarized noble gas such as 3He or 129Xe. The method comprising passing the hyperpolarized gas (line 64 of Fig. 1) to a purification unit to reduce the concentration in the gas of non-noble gases such as hydrogen, hydrocarbons though purification unit 84, which are examples of buffer gases in the current application (pg. 4, lns. 9-12, pg. 9, lns. 15-16).  From the preliminary purification unit 30 the gas passes through line 41 to oxygen removal unit 43 (commonly utilizing a nickel catalyst) to remove any oxygen (pg. 6, lns. 35-36).   Units at 84 are intended to reduce the concentration of the non-noble gases such as hydrogen, hydrocarbons, nitrogen oxides and ozone that may be present in the patient’s exhalation to the level of 10 ppm (pg. 9, Ins. 14-17).  From the unit 84 the gas passes through line 85 to oxygen removal unit 88 (pg. 9, lns. 19-21). Unit 88 is configured to catalytically remove oxygen from the gas stream. A getter 94 is typically a heated titanium sponge or similar catalytic metal or metal alloy designed to remove nitrogen (pg. 10, Ins. 1-3), which is also an example of buffer gas used in the current application.

Kyle et al. discloses a method of removal nitrogen from argon with titanium-metal sponge to form a solid product TiN(s) through the chemical reaction 
    PNG
    media_image1.png
    38
    329
    media_image1.png
    Greyscale

(see Abstract at p.447 and p.449).  Therefore, remove nitrogen from a mixing gas is well-known to one ordinary skilled in the art.   

The `054 patent discloses a method of reacting nitrogen gas (N2) with magnesium metal (Mg), an alkaline earth metal, to produce a solid product magnesium nitride (Mg3N2), wherein nitrogen gas (N2) is an oxidizing agent.

Walker et al. discloses hyperpolarizing a noble gas to produce the hyperpolarized noble gas by spin-exchange optical pumping.

The difference between claim 1 and the `432 publication is that the `432 publication teaches removing any oxygen in the mixing gas commonly utilizing a nickel catalyst, not specifically citing oxidizing the buffer gas by catalytic oxidation, nor oxidizing an alkaline earth metal using the buffer gas.
However, the difference would have been obvious because the `432 publication teaches removal of oxygen utilizing a nickel catalyst, which would involve oxidation reaction.  In terms of remove nitrogen gas as a buffer gas from the gas mixture, Kyle et al. discloses a method of removal nitrogen from argon with titanium-metal sponge to form a solid product TiN(s), and the `054 patent discloses a method of reacting nitrogen gas (N2) with magnesium metal (Mg), an alkaline earth metal, to produce a solid product magnesium nitride (Mg3N2), wherein nitrogen gas (N2) is an oxidizing agent.  Therefore, removing nitrogen, oxygen, or other buffer gas from a mixing gas is well-known to one ordinary skilled in the art.   

In terms of claim 3, the `054 patent teaches reacting nitrogen gas (N2) with magnesium metal (Mg), an alkaline earth metal, to produce a solid product magnesium nitride (Mg3N2),, which can be removed at room temperature, or 23 °C.

In terms of claims 4 and 10, the `054 patent teaches reacting nitrogen gas (N2) with magnesium metal (Mg), an alkaline earth metal, to produce a solid product magnesium nitride (Mg3N2), which can be removed at room temperature, or 23 °C.  In terms of remove H2, it would be obvious because reacting H2 with O2 to produce vapor water is well-known reaction to one skilled in the art, see “Hydrogen” of Wikipedia. 

In terms of claim 14, separating vapor water through condensing the water or drying the water are both the well-known methods to remove the vapor water.  

In terms of claims 16-22, Walker et al. discloses hyperpolarizing a noble gas to produce the hyperpolarized noble gas by spin-exchange optical pumping, and the `432 publication discloses a method of providing a pure gas for use medical procedures in which the gas is contaminated with other gases during the procedure, and then separating the contaminants and recovering and reusing the decontaminated gas.  The combined references considered as a whole would have rendered the claims obvious.   

	
Conclusions
Claims 1, 3-4, 10, 14, and 16-22 are rejected.
Claims 23-24, 27, 29-31, 33, and 35-36 are withdrawn.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731